       Case 4:20-cv-02078-MWB Document 10 Filed 11/10/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR
PRESIDENT, INC., LAWRENCE                       No. 4:20-CV-2078-MWB
ROBERTS, and DAVID JOHN HENRY,
                     Plaintiffs
                                                 Complaint Filed 11/9/20
                    v.
                                                   Electronically Filed
KATHY BOOCKVAR, in her capacity
as Secretary of the Commonwealth of
Pennsylvania, et al.,
                         Defendants


                          ENTRY OF APPEARANCE


      Please enter my appearance as counsel for Defendant Kathy Boockvar in the

above-captioned matter.


                                    By:   /s/ Stephen Moniak
                                          STEPHEN MONIAK
                                          Senior Deputy Attorney General
                                          Pa. Bar # 80035
Office of Attorney General
Litigation Section
15th Floor, Strawberry Square
Harrisburg, PA 17120
Phone: (717) 705-2277
smoniak@attorneygeneral.gov

DATE: November 10, 2020
        Case 4:20-cv-02078-MWB Document 10 Filed 11/10/20 Page 2 of 2




                         CERTIFICATE OF SERVICE

      I, Stephen Moniak, Senior Deputy Attorney General, do hereby certify that I

caused the foregoing Entry of Appearance, to be filed with the United States

District Court for the Middle District of Pennsylvania via the Court’s CM/ECF

system, which will provide electronic notice to all counsel and parties of record.


                                              /s/ Stephen Moniak

                                              STEPHEN MONIAK
                                              Senior Deputy Attorney General


DATE: November 10, 2020
